Citation Nr: 1706504	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  07-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1983 through November 1987, with the United States Marine Corps. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran was afforded the opportunity to appear before a Board videoconference hearing in February 2009.  However, the Veteran failed to appear for this hearing.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

This matter was previously before the Board.  In October 2013, the Veteran's claim was remanded to the AOJ for further development, to include the procurement of a supplemental opinion from the September 2011 VA examiner.  Subsequently, in March 2016, the Board remanded the claim once more.  In the March 2016 remand, the AOJ was directed to afford the Veteran a new VA examination to assess the severity and etiology of his musculoskeletal impairments.  Additionally, the AOJ was directed to obtain updated treatment records from the Veteran and VA facilities.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  In reviewing the record, the Board identified VA treatment records which were obtained after the most recent Supplemental Statement of the Case was issued.  However, the Board finds that this evidence is not relevant to the claim on appeal, as they are dermatological records.  Therefore, the Board finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran has not had a diagnosed bilateral shoulder disability during the appeal period, or within proximity thereto.  

2.  The Veteran has not had a diagnosed bilateral hip disability during the appeal period, or within proximity thereto.

3.  The Veteran has not had a diagnosed bilateral knee disability during the appeal period, or within proximity thereto.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may a bilateral shoulder disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A bilateral hip disability was not incurred in or aggravated by the Veteran's active duty service, nor may a bilateral hip disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A bilateral knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may a bilateral knee disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including letters dated in May 2006, September 2005, and April 2016 which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

Since the Board's March 2016 remand, the AOJ obtained an updated medical release form from the Veteran for three private medical providers.  The AOJ requested the identified medical records and received two negative responses from D.R., M.D. and S.B., M.D.  See April 2016 Report of Information.  The AOJ obtained medical records from the Valley View Health Center and entered them into the Veteran's claims file.  Therefore, the Board is satisfied that the AOJ has provided all assistance required by the 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159.  

The Veteran was additionally afforded a VA examination in April 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The AOJ additionally obtained a medical opinion clarification in July 2016.  The Board finds the VA examination and the opinions provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiner considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board in October 2013 and in March 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's March 2016 remand, the AOJ obtained the identified and available private medical treatment records.  Additionally, the evidentiary record now contains updated VA treatment records, dated through August 2016, and a new VA examination assessing the etiology and severity of the Veteran's musculoskeletal impairments.  As such, the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim for entitlement to service connection and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Moreover, for the service connection issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Rules and Regulations for Entitlement to Service Connection: 

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).    

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(d).  That is to say, some diseases are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Specific to the Veteran's claim, the Board notes he served part of his military service at Camp Lejeune, North Carolina.  The VA has adopted specific regulations for claims involving service at Camp Lejeune, North Carolina. 3 8 U.S.C.A. § 1710(f); 79 Fed. Reg. 57,410, 57,415 (to be codified at 38 C.F.R. § 17.400(b)).  However, none of the Veteran's claimed conditions are those that have been identified by the VA as being entitled to presumptive service connection.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' National Research Council ("NRC")'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.").  Therefore, the Veteran's claims for entitlement to service connection will be evaluated under the general VA rules and regulations discussed above. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant law for the Veteran's claims of entitlement to service connection, the Board will discuss the merits of each claim separately. 

	i.  Entitlement to Service Connection for Bilateral Shoulder Impairment:

The Veteran seeks service connection for bilateral shoulder impairment.  In repeated statements, the Veteran argues his current bilateral shoulder pain is the result of his military service.  Specifically, the Veteran contends his current pain and discomfort are directly related to the weight of machinery and explosives the Veteran carried while in service.  See April 2006 Statement in Support of Claim. 

After a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for a bilateral shoulder disability.  In reaching this conclusion, the Board finds the weight of the credible and competent evidence of record does not support a diagnosis for a bilateral shoulder disability.  As there is no current diagnosis of a bilateral shoulder disability, the criteria for service connection have not been met.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The mere fact of a Veteran reporting subjective symptoms, whether bilateral shoulder pain, stiffness or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A.  § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

In reaching the conclusion that the Veteran does not have a current bilateral shoulder disability, the Board has carefully reviewed the Veteran's STRs, post-service medical records, and lay statements.  A review of the Veteran's STRs does not reveal any treatment for or complaints of bilateral shoulder pain during his military service.  

Following his separation from active duty service, the Veteran sought treatment for complaints of bilateral shoulder pain.  The Veteran's earliest available treatment records include a June 2006 initial physical evaluation and assessment at the Chillicothe VAMC.  At the time, the Veteran stated he experienced chronic bilateral shoulder pain, greater in the right shoulder.  He did not report a history of any significant injuries or prior surgeries, but did report his military history with the "Marine artillery unit."  A physical examination of the Veteran reported he maintained normal ranges of motion across the right and left shoulders and there were no observable signs of pain or discomfort.  Following this normal physical examination, the clinician diagnosed the Veteran with "multiple arthritis, including shoulder pain."  However, the Board finds that this diagnosis for "multiple arthritis" is not supported by the objective medical findings.  Specifically, radiographs of the Veteran's bilateral shoulders, taken during this initial consult, were wholly normal and reported no clinical signs of arthritis. 

Subsequent treatment records continued to show normal clinical findings, despite the Veteran's reports of chronic pain.  For example, in November 2006, the Veteran was scheduled for a magnetic resonance imaging ("MRI") of his right shoulder, after he sought treatment for continuous pain.  The clinical interpretation of this MRI report was normal, showing no evidence of any tears or joint abnormalities.  
The Board notes that although some early treatment records contain diagnoses for peripheral neuropathy, these are not clinical diagnoses supported by the objective medical evidence.  For example, during a physical examination in December 2006, the Veteran described pain is his right shoulder as a "gnawing ache with numbness and tingling."  At the time, the examining physician noted the Veteran was "in essence" describing neuropathy and a diagnosis for neuropathy was included in the examination report.   However, an electromyogram ("EMG") conducted in March 2007 found no evidence of peripheral neuropathy.  Therefore, the prior December 2006 diagnosis for neuropathy, based upon subjective symptoms, has not been substantiated by the objective and competent medical evidence.  

Furthermore, although the Veteran's medical records continue to report intermittent diagnoses for neuropathy, there are no clinical findings of diminished sensation or updated EMG reports which objectively corroborate the Veteran's lay symptoms.  Additionally, the Board notes the medical record suggests the Veteran's lay reports of neuropathy are potentially linked to the Veteran's non-service connected cervical spine disability.  See June 2015 Valley View Health Center Records.  Other records cite to an alternative possibility of right carpal tunnel syndrome, as a possible source and explanation of the Veteran's reported numbness and tingling.  See December 2010 Chillicothe VAMC Report.  However, the Board emphasizes, the available competent and credible medical evidence have not formally diagnosed the Veteran with peripheral neuropathy.  

The Board recognizes the Veteran's competency to report symptoms, such as numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran's subjective reports of symptoms are not corroborated by any clinical or objective medical findings that support a diagnosis for neuropathy.  Rather, the references to neuropathy within the Veteran's medical records are based upon his subjective reports of symptoms, and are not a diagnosis based upon clinical findings, such as decreased sensation or a positive EMG report. 

Similarly, although the Veteran's VA treatment records reflect assessments for arthritis and osteoarthritis, these assessments have not been substantiated by the objective medical evidence.  In August 2008, updated x-rays of the Veteran's bilateral shoulders reported normal findings, showing no evidence of fractures, dislocations, or joint abnormalities.  As the Veteran continued to seek treatment for chronic pain, examining physicians observed that the Veteran's radiographs have been normal, showing no clinical evidence of either arthritis or osteoarthritis.  For example, during a March 2009 physical examination, the VA physician observed the Veteran continued to be "very active physically" and has historically experienced "unexplained chronic pain."  See March 2009 Chillicothe VAMC Treatment Record.  In finding the Veteran's chronic pain to be "unexplained," the VA physician cited to the Veteran's prior 2006 MRI and 2008 x-ray report.  Despite acknowledging that the Veteran's radiographs have been normal, and that his pain was "unexplained," the VA physician continued to assess the Veteran's condition as osteoarthritis.  

Despite these early unsupported diagnoses for arthritis, the Board notes the Veteran's subsequent medical records show no diagnosis for bilateral shoulder impairment.  For example, in a November 2009 treatment note, the Veteran was diagnosed with "unexplained pain in both shoulders," and osteoarthritis/arthritis was not listed as an active problem. See Chillicothe VAMC Records. Subsequently, during an April 2013 physical examination, the Veteran's shoulder pain was diagnosed as "pain in joint involving shoulder region" and arthralgia.  See Chillicothe VAMC Records.  

The Veteran was afforded a VA examination in September 2011.  During this examination, the Veteran described a history of chronic shoulder pain since the 1990s, which has progressively worsened.  He reported daily flare-ups of his bilateral shoulder pain, which last a few hours and are "moderate" in nature.  On examination, the Veteran's right shoulder flexion was to 165 degrees and abduction to 160 degrees, with no evidence of painful motion.  His left shoulder flexion was to 170 degrees and abduction to 160 degrees, with no evidence of painful motion.  There was no change or limitation following repetitive range of motion testing, except for left shoulder abduction limited to 145 degrees.  The VA examiner reported the Veteran did not experience any functional loss or functional impairment of either the left or right upper extremity.  Bilateral muscle strength was reported as full and equal across the Veteran's shoulders. 

The examiner who conducted the September 2011 VA examination provided an addendum opinion in November 2013.  In this addendum opinion, the VA examiner found the Veteran's complaints of bilateral shoulder pain were less likely than not related to his military service because he does not have a current bilateral shoulder disability.  Specifically, the examiner noted that the Veteran's STRs were negative for conditions relating to bilateral shoulders and that post-service medical records did not provide any objective or clinical evidence to support a diagnosis of arthritis or osteoarthritis.  

The Veteran was afforded a second VA examination in April 2016.  During this examination, the Veteran reported a history of bilateral shoulder arthritis and peripheral neuropathy, diagnosed by private physicians.  He additionally endorsed pain and burning sensations throughout his bilateral shoulders.  An examination of the bilateral shoulders was normal, showing no evidence of crepitus, muscle weakness, or decreased ranges of motion.  Following an initial review of the Veteran's claims folder, and a physical examination of the Veteran, the VA examiner reported the Veteran does not have a current diagnosis for either a left or right shoulder disability.  

In a July 2016 addendum opinion, the VA examiner who administered the April 2016 examination noted that the claims file reflected treatment for complaints of pain, numbness, and burning, and noted that the Veteran was at times diagnosed with arthritis and neuropathy.  However, the VA examiner explained these diagnoses were not supported by the clinical and objective medical evidence, which has consistently reported normal findings over the years.  Additionally, the VA examiner opined the Veteran's x-rays from August 2006, August 2008, and September 2011 showed no diagnostic evidence for arthritis in either the Veteran's left or right shoulder.  Therefore, as the Veteran did not have a current bilateral shoulder diagnosis or disability, the VA examiner concluded there was no evidence which would support a nexus to his active duty service.  

The Board finds the November 2013, April 2016, and July 2016 VA medical opinions are entitled to probative weight.  First, the Board gives them great weight as the opinions are premised upon a review of the Veteran's longitudinal medical history, and take into consideration his reported symptoms over the years.  Second, the Board finds these opinions are entitled to probative weight because they identify the Veteran's past diagnoses for bilateral shoulder arthritis, but explain these diagnoses are not supported by the contemporaneous clinical evidence of record.  Third, the Board finds these opinions are entitled to probative weight because they cite to specific evidence within the Veteran's longitudinal medical record to support their conclusions.  As such, the Board finds these medical opinions are entitled to significant probative weight. 

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any discernable shoulder impairment, other than joint pain.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ii.  Entitlement to Service Connection for Bilateral Hip and Bilateral Knee Impairments:

The Veteran seeks service connection for bilateral hip and bilateral knee impairments, which he contends are the result of his military service.  Specifically, the Veteran states he developed chronic pain in his hips and knees following his military service.  See April 2006 Statement in Support of Claim.  The Veteran believes this pain to be the direct result of his repetitive loading and unloading of M-19-8 howitzer rounds, and his repeated carrying of heavy machinery and ammunitions in service.  He argues the weight of these "heavy projectiles" and explosives created the chronic pain he experiences now. 

However, after a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for either a bilateral hip or bilateral knee disability.  In reaching this conclusion, the Board finds the weight of the credible and competent evidence of record does not support a diagnosis for either a bilateral hip or bilateral knee disability.  As there is no current diagnosis for a bilateral hip or bilateral knee disability, the criteria for service connection have not been met.  38 U.S.C.A. § 1131; Brammer, 3 Vet. App. at 225; Sanchez-Benitez, 259 F.3d at 1361.  

The Board first notes the Veteran's STRs do not reflect any treatment for or complaints of any knee or hip disabilities.  The Veteran's STRs do reflect treatment for a right groin condition in February 1987, after he tried to lift heavy ammunition.  However, this report of pain was a singular occurrence, and was not followed by any additional or further treatment for hip or knee pains. 

Following his separation from active duty service, the Veteran's medical records reflect intermittent treatment for complaints of bilateral hip and bilateral knee pain.  For example, during a June 2006 physical examination, the Veteran reported "occasional" pain in his bilateral hip and knee joints.  See Chillicothe VAMC Records.  The VA physician reported the Veteran's range of motion was normal within both the left and right hips, and within the bilateral knees. Radiographs of the left and right knee were taken during this examination, and showed no evidence of any fractures, dislocations, or other bone/joint abnormalities.  Similarly, x-rays of the Veteran's bilateral hips reported normal findings, showing no evidence of any fractures, dislocations, or other bone/joint abnormalities. 

Despite these normal clinical findings, the examining physician diagnosed the Veteran with arthritis.  However, the Board finds that this June 2006 report of arthritis does not represent objective medical diagnoses, which are supported by clinical findings.  Rather, the Board finds these diagnoses were premised upon the Veteran's subjective reports of a history of chronic pain and diagnoses of arthritis from a prior "private physician."  

Subsequent medical records continue to reflect normal physical findings, which do not support diagnoses for either bilateral hip or bilateral knee arthritis.  For example, in August 2008, follow-up x-rays of the Veteran's left and right knees were obtained.  See Chillicothe VAMC Records.  The results of these x-rays continued to show normal findings, including no evidence of any bone or joint abnormalities.  Later, during a November 2008 physical examination, the Veteran's list of active problems was amended from arthritis to unexplained pains in the bilateral hips and knees.  Furthermore, an MRI of the Veteran's bilateral hips was taken in January 2009, and similarly reported no evidence of bone or joint abnormalities.  

During a physical examination in December 2010, the Veteran reported a history of chronic pain in his knees and hips.  See Chillicothe VAMC.  The Veteran cited to a post-service work history of "heavy highway construction," in addition to his current employment as a corrections officer.  It was noted that the Veteran's bilateral knee and hip symptoms did not interfere with his ability to perform his job.  Furthermore, the Veteran reported he worked out five times a week, after work, and that exercise helped alleviate his symptoms of pain.  During an August 2011 physical examination, the Veteran was observed to have normal and full ranges of motion in his bilateral hips and knees with full strength.  There was no clinical evidence of diminished sensation in either the Veteran's left or right legs. 

The Board additionally notes the clinical evidence of record does not support a diagnosis for neuropathy, in either the Veteran's left or right legs.  During a physical examination in September 2006, the Veteran reported radicular pain and numbness in both his left and right legs.  See Chillicothe VAMC Records.  However, the results of a March 2007 EMG test found no evidence of any nerve conduction latency or other objective findings which would support a diagnosis for lower extremity neuropathy.  Similarly, subsequent physical examinations reported no evidence of sensory abnormalities within the Veteran's left or right legs.  See Chillicothe VAMC Records.  

As for the medical opinion evidence, the Veteran was afforded an initial VA examination in September 2011.  During this examination, the Veteran reported a history of bilateral knee and hip pain sine his separation from military service.  The Veteran additionally reported flare-ups of pain in his hips and knees daily, with the pain described as "moderate" in nature and relieved by moving his extremities.  The physical examination of the Veteran reported he was able to perform hip flexion to 120 degrees on the right and to 115 degrees on the left, with no objective evidence of pain.  Following repetitive range of motion testing, the Veteran was able to perform hip flexion to 125 degrees on both the left and right side.  Muscle strength testing was normal in both the Veteran's left and right hips. 

During the September 2011 VA examination, the examiner reported the Veteran was able to perform right knee flexion to 110 degrees and displayed no limitation of right knee extension.  The Veteran was able to perform left knee flexion to 115 degrees and displayed no limitation of left knee extension.  With repetitive range of motion testing, the Veteran's right knee flexion increased to 120 degrees, while his left knee flexion remained constant at 115 degrees.  During all range of motion testing, the VA examiner did not observe any objective signs of pain or stiffness.  Muscle strength testing was normal for both the Veteran's right and left knees. 

The examiner who conducted the September 2011 VA examination provided an addendum opinion in November 2013.  In this addendum opinion, the VA examiner opined the Veteran's reports of chronic hip and knee pain were less likely than not related to his military service.  In support of this opinion, the examiner noted the Veteran's STRs did not reflect any treatment for complaints of knee or hip pain, and that his post-service medical records do not identify any discernable diagnoses for either a bilateral hip or bilateral knee disability.  Furthermore, the VA examiner states the Veteran's prior diagnoses for bilateral hip and bilateral knee arthritis were unsupported by the clinical evidence of record, including multiple x-ray reports, which showed no objective evidence of any joint or bone abnormalities in either the Veteran's bilateral hips or knees. 

The Veteran was afforded a second VA examination in April 2016.  During this examination, range of motion testing and muscle strength testing of the Veteran's bilateral hips and bilateral knees were wholly normal.  Joint stability tests were negative for the bilateral hips and bilateral knees.  There was no evidence of any muscle atrophy or other abnormalities.   Following this physical examination of the Veteran's bilateral hips and bilateral knees, and following a review of the Veteran's claims folder, the VA examiner reported the Veteran does not have a current diagnosis for either a bilateral hip or bilateral knee disability.  

In a July 2016 addendum opinion, the VA examiner who administered the April 2016 examination noted that the claims file reflected treatment for complaints of pain, numbness, and burning, and noted that the Veteran was at times diagnosed with arthritis and neuropathy.  However, the VA examiner explained these diagnoses were not supported by the clinical and objective medical evidence, which has consistently reported normal findings over the years.  Specifically, the VA examiner opined the Veteran's x-rays from August 2006, August 2008, and September 2011 showed no diagnostic evidence for arthritis in either his bilateral hips or bilateral knees. Furthermore, the VA examiner noted the Veteran's February 1987 treatment for a groin injury, but concluded this was an isolated event and did not involve any chronic or reoccurring complaints of knee or hip pain.  Therefore, as the Veteran did not have a current diagnosis or disability, the VA examiner concluded there was no evidence which would support a nexus to his active duty service.  

The Board finds the November 2013, April 2016, and July 2016 VA medical opinions are entitled to probative weight.  First, the Board gives them great weight as the opinions are premised upon a review of the Veteran's longitudinal medical history, including the Veteran's February 1987 in-service groin injury, and take into consideration his reported symptoms over the years.  Second, the Board finds these opinions are entitled to probative weight because they identify the Veteran's past diagnoses for bilateral hip and knee arthritis, but explain these diagnoses are not supported by the contemporaneous clinical evidence of record.  Third, the Board finds these opinions are entitled to probative weight because they cite to specific evidence within the Veteran's longitudinal medical record to support their conclusions.  As such, the Board finds these medical opinions are entitled to significant probative weight and outweigh the other medical evidence documenting arthralgia and arthritis without supporting objective findings. 

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any discernable hip or knee impairment, other than joint pain.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for a bilateral shoulder disability is denied.  

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


